
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1524
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Mr. Baca submitted
			 the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Expressing support for designation of the
		  fourth Friday of March as Cesar E. Chavez Day.
	
	
		Whereas Senator Robert F. Kennedy called Cesar E. Chavez
			 one of the heroic figures of our time and Doctor Martin Luther
			 King, Jr. telegraphed him “Our separate struggles are really one. A struggle
			 for freedom, for dignity and for humanity”;
		Whereas Cesar E. Chavez, a self-learned man, was a
			 recipient of the Martin Luther King Jr. Peace Prize during his lifetime and was
			 awarded the Presidential Medal of Freedom on August 8, 1994;
		Whereas the achievements of Cesar E. Chavez should be
			 recognized for his contributions to improve the plight of migrant workers and
			 for the inspiration his efforts gave many to work toward social justice in
			 their communities;
		Whereas his use of fasting to gain national attention made
			 people aware of the struggles of farm workers gaining support for a system of
			 better pay, humane housing, respect, and the outlawing of child labor;
		Whereas he has made distinct and significant
			 contributions, including pesticide-free working conditions for laborers
			 resulting in uncontaminated food consumed by people in the United
			 States;
		Whereas the designation of the fourth Friday of March as
			 Cesar E. Chavez Day would underscore the example he set by never
			 wavering in his commitment to education, civic responsibility, and nonviolence;
			 and
		Whereas several States already commemorate Cesar E.
			 Chavez Day: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of Cesar E.
			 Chavez Day;
			(2)requests the President to issue a
			 proclamation recognizing Cesar E. Chavez Day;
			(3)encourages the
			 people of the United States, and Federal, State, and local governments, and
			 interested groups to observe Cesar E. Chavez Day with
			 appropriate programs, ceremonies, and activities;
			(4)supports
			 curriculum in public elementary and secondary schools in the United States
			 focusing on the goals and ideals of Cesar E. Chavez and his dedication to farm
			 workers’ children by organizing migrant schools, allowing many of those school
			 children to graduate and work as teachers, doctors, and in other professional
			 occupations; and
			(5)recognizes the legacy of Cesar E. Chavez in
			 denouncing the abuse of human dignity and the exploitation of the vulnerable,
			 in promoting education, and advancing the American Dream.
			
